Citation Nr: 0623926	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-12 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
left ear.

2.  Entitlement to a compensable rating for hearing loss in 
the right ear.

3.  Entitlement to a compensable rating for otitis media of 
the right ear.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953 and from November 1957 to November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his claim for service 
connection for hearing loss in the left ear, denied his 
claims for increased ratings for hearing loss in the right 
ear, for otitis media of the right ear, for hemorrhoids, and 
increased the disability rating for the veteran's low back 
disability from 0 to 10 percent disabling, effective 
September 30, 2002.  As the 10-percent evaluation is less 
than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In May 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.

At his May 2006 hearing, the veteran raised a new claim of 
entitlement to service connection for Meniere's Disease.  The 
Board refers this matter to the RO for appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hearing loss in the left ear and entitlement to an increased 
rating for right ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's otitis media is not manifested by 
suppuration or aural polyps.

2.  The veteran's hemorrhoids are characterized as minimal 
and as easily treatable with over-the-counter medication.  
This disability is manifested by occasional bleeding and 
discomfort.

3.  The veteran's service-connected low back disability 
(spondylolisthesis of the lumbar spine) is manifested by no 
more than moderate lumbosacral strain, no more than slight 
limitation of motion of the thoracolumbar spine, and no more 
than mild intervertebral disc syndrome, with no 
incapacitating episodes during the past 12 months.  Ankylosis 
and neurological manifestations have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for 
otitis media have not been met. 38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.87, DC 6200 (2005).

2.  The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, DC 7336 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5292, 5293, 5294, 5295 (2002 and 2003), 5243 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran contends that he is entitled to compensable 
ratings for his service-connected otitis media and 
hemorrhoids.  He also claims that he is entitled to a rating 
greater than 10 percent for his low back disability.

1.  Otitis Media 

Otitis media is evaluated using criteria found at 38 C.F.R. § 
4.87, DC 6200.  Under DC 6200, a maximum 10 percent 
evaluation will be awarded if the condition is manifested by 
suppuration (formation of pus) or aural polyps.  Hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, are to be 
rated separately.  38 C.F.R. § 4.87, DC 6200.  

On VA examination in January 2003, the examiner noted a 
history of otitis media, and resultant scarring of the right 
tympanic membrane.  Physical examination, however, revealed 
no discharge, pain, or pruritus of the right ear.  The 
veteran's external auditory canal was normal without edema, 
scaling, or discharge.  The  tympanic membrane was intact, 
without perforation.  There was no active disease, and no 
evidence of any inner ear infection.

The veteran was also afforded a VA audiological examination 
In January 2003, as a result of which he was diagnosed with 
moderate to severe sensorineural hearing loss, bilaterally.  
There was no active disease, nor any evidence of any inner 
ear infection noted on examination.

In this case, there is no medical evidence of suppuration or 
aural polyps in the veteran's right ear.  Accordingly, he is 
not entitled to an increased rating for his otitis media 
disability.   38 C.F.R. § 4.87, DC 6200.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's otitis media disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

2.  Hemorrhoids

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, 
a noncompensable rating is assigned when there is evidence of 
mild or moderate hemorrhoids.  A 10 percent rating is 
assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is 
assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.  38 C.F.R. § 4.114, DC 7336.

On VA examination in January 2003, the veteran reported that 
he only occasionally had problems associated with 
hemorrhoids, such as occasional bleeding and discomfort.  He 
treated these problems with over-the-counter suppositories.  
The hemorrhoids were not considered to be a serious problem.  
Physical examination revealed minimal external hemorrhoids 
which were not inflamed nor thrombosed, and no active 
bleeding.  No internal hemorrhoids were found. 

Clinical records do not demonstrate that the veteran has been 
treated for large or thrombotic hemorrhoids.  Additionally, 
there is no suggestion in the medical record that the veteran 
has become anemic due to persistent hemorrhoidal bleeding. 
The medical evidence shows that the veteran has recurrent 
mild hemorrhoids with periodic bleeding, discomfort, and 
pain.  There is no competent evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences; persistent bleeding and 
secondary anemia; or hemorrhoids with fissures.  Accordingly, 
he is not entitled to an increased rating for his hemorrhoid 
disability.  38 C.F.R. § 4.114, DC 7336.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoid disability does not warrant a 
compensable rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

3.  Low Back

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran has been service-connected for his low back 
disability since February 1989.  He has been in receipt of a 
10 percent rating for this disability since September 30, 
2002.  He seeks a higher rating.  The Board thus turns to the 
pertinent criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted 
a 20 percent rating when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's lumbar spine disability in this case has been 
rated as 10 percent disabling under DC 5292, which 
contemplates limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292 (2002).  Other applicable 
diagnostic codes include DC 5294, which contemplates 
sacroiliac injury and weakness, DC 5293, which contemplates 
intervertebral disc syndrome, and DC 5295, which contemplates 
lumbosacral strain.  Sacroiliac injury and weakness are rated 
using the criteria for lumbosacral strain.  38 C.F.R. 
§ 4.71a, DCs 5292, 5293, 5294, 5295 (2002).  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  On 
VA examination in January 2003, the veteran had 10 degrees 
extension, 80 degrees flexion without pain, and 90 degrees 
with pain, and 10 degrees lateral flexion, bilaterally.  All 
limits of motion were affected by pain.  On VA examination in 
December 2004, the veteran had 25 degrees extension, 65 
degrees flexion, 25 degrees lateral flexion, bilaterally, and 
20 degrees lateral rotation, bilaterally.  All limits of 
motion were associated with pain.  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.  Based upon the ranges of motion recorded 
at each of the above examinations, the Board concludes that 
the veteran's limitation of motion most accurately falls 
within the slight range.  While the range of motion of the 
veteran's back has in some aspects fallen within the moderate 
range, the Board finds that the veteran's range of motion 
overall has consistently fallen within the slight range, and 
at no time has his range of motion been noted to be severe or 
extremely minimal.  Thus, under the old qualitative criteria 
for evaluating limitation of motion of the lumbar spine, the 
veteran's low back disability was slight, for which a 10 
percent rating was warranted.  38 C.F.R. § 4.71a, DC 5292 
(2002).  Thus, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 10 percent rating.  According to the new regulations, 
his ranges of motion fall within, or are slightly less than 
the requirements for a 10 percent rating: forward flexion 
greater than 60 degrees but not greater than 85 degrees; or 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees.  38 C.F.R. § 4.71a, DC 5237 (2005).  
The Board notes that on examination in December 2004, some 
aspects of the veteran's range of motion were better than 
that required for a 10 percent rating.  However, upon 
consideration of the other measured ranges of motion on 
examination in December 2004, and in light of the recorded 
ranges of motion on examination in January 2003, the Board 
finds that the veteran's ranges of motion more nearly 
approximate the criteria for a 10 percent rating and 
therefore no more than a 10 percent rating is warranted under 
DC 5237.  Thus, the new schedular criteria of DC 5237 cannot 
serve as a basis for an increased rating either.

Nor does the veteran's symptomatology warrant a higher rating 
of 20 percent under either the old or new schedular criteria 
of DC 5295.  Under the old schedular criteria of DC 5295, a 
higher rating of 20 percent was not warranted unless there 
was muscle spasm on extreme forward bending, and loss of 
lateral motion, unilateral, in standing position.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  In this case, VA records, including 
reports of VA examination dated in January 2003 and in 
December 2004, specifically note that there was no evidence 
of muscle spasm.  Additionally, the limitation of the 
veteran's lateral motion was only slight, bilaterally.  Under 
the new schedular criteria, the veteran's range of motion 
does not meet the criteria for a higher rating of 20 percent, 
as discussed immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports and clinic records from September 2002 to 
December 2004.  While the veteran complained of radiating 
pain in his May 2006 testimony before the Board, there are no 
complaints of radiating pain or numbness in his treatment 
records or on VA examination in either January 2003 or 
December 2004.  On both VA examinations, the examiners found 
no evidence of neurological symptoms or signs.  On 
examination in December 2004, his sensory examination was 
entirely normal.  Additionally, at no time did any examiner 
find any weakness or atrophy of the lower extremities.

While the veteran has complained of sensory abnormalities 
related to his low back disability, the findings in the 
medical records dating from September 2002 to December 2004 
do not support a conclusion that the veteran has 
radiculopathy, or that he has any other neurological symptoms 
amounting to moderate recurrent attacks of intervertebral 
disc syndrome.  The veteran is thus not entitled to an 
increased rating for his low back disability under DC 5293. 

The code relating to intervertebral disc syndrome was 
amended, effective September 23, 2002.  After September 23, 
2002, and prior to September 26, 2003, intervertebral disc 
syndrome could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  38 C.F.R. § 4.71a, 
DC 5243 (2003 and 2004).  Under this code, a 20 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least two weeks but 
less than four during the past 12 months.  Incapacitating 
episodes were defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  Here, there is no 
evidence that the veteran was prescribed bed rest by a 
physician for more than two weeks but less than four weeks 
during any one-year period of the rating period under 
consideration.  Accordingly, he is not entitled to an 
increased rating under this version of this diagnostic code.

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Orthopedic disabilities are rated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurologic disabilities 
are rated separately using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5243, Note 1, Note 2 (2003-04).

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003, through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurologic manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in January 2003, the veteran had 10 degrees 
extension, 80 degrees flexion without pain, and 90 degrees 
with pain, and 10 degrees lateral flexion, bilaterally.  All 
limits of motion were affected by pain.  On VA examination in 
December 2004, the veteran had 25 degrees extension, 65 
degrees flexion, 25 degrees lateral flexion, bilaterally, and 
20 degrees lateral rotation, bilaterally.  All limits of 
motion were associated with pain.  Taken together, these 
ranges of motion would warrant a rating of 10 percent under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula - forward flexion 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion not greater than 120 degrees - are 
not demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2005).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2005).

However, while the veteran has complained of sensory 
abnormalities related to his low back disability, the medical 
evidence does not support a conclusion that the veteran has 
radiculopathy or any other neurological symptoms amounting 
any incomplete paralysis of any nerves.  Thus, the evidence 
does not support any additional rating for neurological 
impairment. 

The veteran has already been assigned a disability rating of 
10 percent under the rating criteria for limitation of lumbar 
spine motion in effect prior to September 2002.  The Board 
finds that the criteria for a rating greater than 10 percent 
for the spine disability are not met under any of the spinal 
rating criteria applicable.  Consideration has been given to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
veteran has complained of flare-ups, these occur only after 
certain activities.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether the 
veteran is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, while the 
veteran has complained of neurological manifestations, no 
neurological manifestations have been demonstrated on any 
examination from September 2002 to December 2004.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 10 percent rating.  The 
Board finds that the veteran is not entitled to a separate 
rating for any neurological component of his low back 
disability, as there is no objective evidence of any 
neurological manifestations.  The Board has considered  the 
"benefit-of-the-doubt" rule in reaching this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, June 2003, 
August 2003, January 2005, and April 2006; a rating decision 
in February 2003; and a statement of the case in April 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable rating for otitis media of the right ear is 
denied.

A compensable rating for a hemorrhoid disability is denied.

An increased rating for a low back disability is denied.


REMAND

Additional development is necessary prior to further 
disposition of the veteran's application to reopen his claim 
for service connection for hearing loss in the left ear.

The veteran's claim for service connection for hearing loss 
in the left ear was previously denied in an August 1989 
rating decision.  The RO denied his November 1996 application 
to reopen this claim on the basis that he did not submit new 
and material evidence.  The recent decision in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, No. 04-181 2006, __ Vet. App. 
__, 2006 U.S. Vet. App. Claims LEXIS 151 (U.S. Vet. App. Mar. 
31, 2006).  In this case, the veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the veteran should 
be so notified.

In addition, the Board finds that the veteran's claim for an 
increased rating for right ear hearing loss is inextricably 
intertwined with the claim to reopen the issue of service 
connection for left ear hearing loss.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for hearing loss in the left ear, 
(i.e., describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his left ear hearing 
loss to his period of active service).  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
application to reopen his claims for 
service connection for hearing loss in 
the left ear and his claim for an 
increased rating for right ear hearing 
loss.  If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


